EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dohyun Ahn, Reg. No 63,237 on February 18, 2022.
Reference to claim lines below are made in reference to the claims as they are presented in the Amendment filed January 6, 2022. Only the claims presented below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed January 6, 2022.

In claim 1, lines 11-12, the word “input” has been deleted from the phrase "the audio input," and the word --signal-- inserted therefor.

In claim 15, line 13, the word “input” has been deleted from the phrase "the audio input," and the word --signal-- inserted therefor.

Claims 8-14: Canceled




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

The closest cited art of record includes the combination of Eagleman, Ellis and Mei as detailed in the Non-Final Office Action dated 12/22/2021. While Eagleman teaches that the sequence of haptic cues are generated from a machine learning circuit that has been optimized in its training, Eagleman does not disclose that such optimization is from a cost function based on a reconstruction error. While Mei teaches a cost function based on a reconstruction error, Mei does not teach or suggest that the cost function is based on a constraint that is associated with “increasing the value of the cost function responsive to an increase in changes of adjacent haptic cues of the sequence corresponding to adjacent ones of the time slices, and decreasing the value of the cost function responsive to a decrease in the changes of the adjacent haptic 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached Monday-Friday, 9:30am-6:30pm Eastern Time zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656